
	
		II
		111th CONGRESS
		2d Session
		S. 2951
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2010
			Mr. Burr (for himself,
			 Mrs. Hagan, Mr.
			 Warner, and Mr. Webb)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize funding to protect and conserve lands
		  contiguous with the Blue Ridge Parkway to serve the public, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Blue Ridge Parkway Protection
			 Act.
		2.DefinitionsIn this Act—
			(1)DirectorThe
			 term Director means the Director of the National Park
			 Service.
			(2)ParkwayThe
			 term Parkway means the Blue Ridge Parkway.
			(3)PlanThe
			 term Plan means the National Park Service’s Blue Ridge Parkway
			 Land Protection Plan.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)SuperintendentThe
			 term Superintendent means the Superintendent of the Blue Ridge
			 Parkway.
			3.FindingsCongress finds that—
			(1)it
			 is in the national interest to preserve and protect the Blue Ridge Parkway, the
			 most visited unit of the National Park System;
			(2)the 75th
			 anniversary of the Blue Ridge Parkway is in September 2010;
			(3)the Parkway,
			 including 469 miles in North Carolina and Virginia linking the Great Smoky
			 Mountains National Park to the Shenandoah National Park, has nearly 19,000,000
			 visitors each year and is vital to the economic well-being of communities along
			 the Parkway;
			(4)the Parkway’s
			 renowned scenic vistas are threatened by encroaching development, and surveys
			 of visitors to the Parkway have found that fewer people would frequent the
			 Parkway if scenic views are compromised;
			(5)the protection and
			 conservation of land along the Parkway helps preserve farmland, intact forests,
			 wildlife habitat, and drinking water supplies downstream; and
			(6)in order to
			 preserve the natural beauty, ecological integrity, and cultural heritage of the
			 Parkway and to commemorate its 75th anniversary, it is vital that certain lands
			 contiguous to the Parkway are conserved for the enjoyment of future
			 generations.
			4.Land
			 acquisition
			(a)Acquisition
			 authorityThe Secretary is
			 authorized to acquire land and interests in land from willing sellers by
			 donation, by purchase with donated or appropriated funds, or by exchange to
			 protect up to 50,000 acres of land that are identified in the Plan or that
			 meets the Plan’s amendment criteria.
			(b)Acquisition of
			 landLands and interests in lands to be acquired with funds made
			 available under this Act shall be—
				(1)contiguous with
			 the Parkway; and
				(2)identified by the
			 Superintendent as a priority for acquisition by the Federal Government.
				(c)Availability of
			 planThe Plan shall be on file and available for public
			 inspection in the appropriate offices of the National Park Service.
			(d)Boundary
			 adjustmentUpon acquisition of lands and interests in land under
			 this Act, the Secretary shall adjust the boundary of the Parkway to reflect the
			 acquisition.
			(e)AdministrationLands
			 or interests in land acquired for the Parkway shall be administered by the
			 Secretary, through the National Park Service, as part of the Parkway in
			 accordance with all applicable laws and regulations.
			5.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated to the Secretary to carry out this Act $15,000,000 for each
			 of fiscal years 2011 through 2015. Unobligated funding in each of these fiscal
			 years shall be available until expended.
			(b)Technical
			 assistanceFrom the funds made available under this Act, the
			 Secretary may award grants for the following:
				(1)To acquire land
			 and interests in lands.
				(2)To provide technical expense assistance
			 (such as costs for title reports, recordable surveys, hazardous material
			 surveys, and appraisals, and other costs normally associated with land
			 acquisition) by entering into cooperative agreements with qualified non-profit
			 conservation organizations for acquiring lands or interests in lands from
			 willing sellers that have been specifically identified by the Superintendent as
			 a priority.
				(c)Site restoration
			 and surveysThe Secretary is authorized to expend not more than
			 10 percent of funds made available under this section in any fiscal year for
			 site restoration and for resource surveys.
			(d)Reimbursement of
			 expenses for qualified non-Profit conservation organizationsFrom funds made available under this Act,
			 not more than $250,000 may be used in each of fiscal years 2011 through 2015
			 for the reimbursement of administrative expenses for qualified non-profit
			 conservation organizations involved directly in land acquisition projects in
			 which lands and interests in lands are conveyed to the Parkway. Such funds
			 shall be disbursed according to cooperative agreement arrangements established
			 with qualified non-profit conservation organizations for the purpose of
			 acquiring lands or interests in lands for the protection of the Parkway and
			 shall remain available until expended.
			6.Reporting
			 requirementsFor each fiscal
			 year that funds are made available under this Act, the Secretary shall submit
			 to Congress a report that includes—
			(1)a
			 description of the condition of the Parkway, including threats and land
			 preservation needs;
			(2)a
			 list of land acquisitions that have been completed or are underway under this
			 Act; and
			(3)a
			 list of priority land acquisitions that should be made to accomplish the
			 purpose of this Act, notwithstanding the addition of other priority lands that
			 become available throughout the year.
			
